Citation Nr: 1629638	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971, including confirmed service in the Republic of Vietnam.

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which, inter alia, denied entitlement to service connection for hypertension.

The case was adjudicated on the merits in an October 2015 Board decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans' Claims (Court).

In May 2016, the Court granted a joint motion of the Secretary of VA and the appellant to vacate only that part of the October 2015 Board decision denying service connection for hypertension and remand the matter to the Board for development and appellate adjudication in a manner consistent with the joint motion.  Accordingly, the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In granting the March 2016 joint motion of the VA Secretary and the Veteran to vacate that part of an October 2015 Board decision denying service connection for hypertension, the Court agreed with the parties that the previous Board decision failed to adequately provide reasons and bases as to why a VA examination and/or nexus opinion was not necessary.  Although hypertensive vascular disease is not recognized in the applicable regulations as a disease that is presumptively associated with Vietnam War Era exposure to Agent Orange, the parties to the joint motion observed that in its Veterans and Agent Orange: Update 2006 (VAO Update), the National Academy of Sciences noted that there is limited or suggestive evidence of an association between exposure to Agent Orange and development of hypertension.  See also VAO Update 2012.

Accordingly, pursuant to the test prescribed by the Court in the case of McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006), which held that evidence 'indicating' that a veteran's claimed disabilities 'may' be associated with service is a low threshold for purposes of triggering VA's duty to assist by developing the evidence appropriately, including obtaining a nexus opinion, the matter presently on appeal should be remanded to the AOJ so that the Veteran's pertinent clinical history and the aforementioned VAO Updates may be reviewed by an appropriate VA clinician.  Thereafter, in the context of this review, the VA clinician should provide a supplementary addendum opinion addressing the likelihood that the Veteran's hypertension was related to his conceded exposure to Agent Orange during active duty military service in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of treatment for hypertensive vascular disease.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.

2.  Thereafter, the Veteran's claims file and a copy of this remand should be reviewed by an appropriate VA clinician.  A copy of the National Academy of Sciences' publications, Veterans and Agent Orange: Update 2006 and Update 2012, should also be provided for review by the designated clinician.  Upon completion of the review, the examiner is asked to provide the following opinion:

The Veteran was exposed to dioxin-based tactical chemical herbicides ('Agent Orange') during his period of Vietnam War Era military service in the Republic of Vietnam.  In the context of his pertinent clinical history and the determinations of the National Academy of Sciences in Veterans and Agent Orange: Update 2006 and Update 2012, which found that there is limited or suggestive evidence of an association between exposure to Agent Orange and development of hypertension, is at least as likely as not (i.e., a 50 percent probability or higher) that the Veteran's hypertensive vascular disease is related to the in-service Agent Orange exposure?

The opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why the opinion cannot be provided without resort to speculation.

3.  Upon completion of the above actions, the AOJ should readjudicate the claim of entitlement to service connection for hypertension, claimed as due to exposure to tactical chemical herbicides.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




